[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff has brought the present action seeking to recover damages for personal injuries alleging negligence on the part of various defendants including William Zabodjanik a police officer employed by the City of Norwalk. Negligence is claimed on the part of the defendant Zabodjanik in the manner in which he directed traffic causing the plaintiff to come into collision with vehicles owned and operated by other parties. The defendant has moved for a summary judgment asserting that acts of the defendant Zabodjanik were discretionary in nature and therefore liability may not be imposed upon him by virtue of the doctrine of governmental immunity.
A municipal employee may be liable for the performance of discretionary acts under circumstances where it is apparent that the failure to act would be likely to subject an identifiable person to eminent harm. Evons v. Andrews, 211 Conn. 501, 505
(1989).
A question of fact exists as to whether the plaintiff and the defendant are encompassed within this exception to governmental immunity.
The motion for summary judgment with respect to count one of the complaint is therefore denied.
RUSH, J.